                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

Civil Action No. 18-cv-01313-RM-NYW

JENNIFER HORAL, a Colorado resident,

          Plaintiff,

v.

IHR, Inc., d/b/a MIKE WARD MASERATI, a Colorado Corporation,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

          Plaintiff Jennifer Horal (“Ms. Horal”) was terminated from her employment from

Defendant IHR, Inc. d/b/a Mike Ward Maserati (“IHR”), an automotive dealership, after she

complained of sexual harassment. Ms. Horal filed charges of sexual harassment and retaliation

with the Equal Employment Opportunity Commission (“EEOC”) on July 7, 2017, less than 300

calendar days after the alleged retaliation. The EEOC issued Ms. Horal a Notice of Right to Sue

letter on March 29, 2018. This lawsuit followed. The case is now before the Court on IHR’s

Motion for Summary Judgment (“Motion”) (ECF No. 47) seeking judgment as a matter of law in

its favor on the sole count brought in Ms. Horal’s Complaint. (ECF No. 1.) Ms. Horal filed a

response in opposition; IHR filed a reply. The matter is ripe for resolution.

     I.   BACKGROUND

       A. IHR’s Corporate Structure

          Mike Ward, an individual, owns several dealerships located side-by-side in between I-
470 and Lucent Boulevard in Highlands Ranch, Colorado through Defendant IHR,1 which

employs all individuals who work at Mike Ward Infiniti and Mike Ward Maserati dealerships. 2

(ECF No. 47-2, ¶¶1, 2.) Mike Ward is also, among other roles, the General Manager overseeing

the Mike Ward Maserati dealership and all dealerships operating under IHR and MAFHR, LLC,

and was during the relevant time period. (Id., ¶4.) IHR’s employees could sell vehicles at any of

the IHR dealerships and had separate licenses associated with each of the dealerships’ unique

dealer numbers. (See ECF No. 52-16.)

    B. Ms. Horal’s Hiring and Employment

        Ms. Horal applied for the position of Sales Consultant at Mike Ward Maserati on August

11, 2016. (ECF No. 47-3.) At the time of filing her application, Ms. Horal had successfully sold

vehicles at AutoNation Jeep West for five years. (ECF Nos. 47-4, 48:6–11, 50:8–21, 51:7–53,

106:1–5; 52-1, ¶8.) Robert Thumel, a Sales Manager at Mike Ward Maserati at the time,3 was

responsible for interviewing and hiring Mr. Horal and based his decision to hired Ms. Horal, at

least in part, on her prior experience and stated success in selling vehicles. (ECF Nos. 47-8, ¶2;

47-18.) The parties dispute the date on which Ms. Horal was hired, and consequently which

month should be considered her month of hire, which the Court will address below, but there is

no dispute that Ms. Horal was hired with a $3,000 per month guaranteed base pay. (ECF Nos.

47-5; 47-18; 64-14.)

        It is also undisputed that between August 29, 2016 and August 31, 2016, Ms. Horal

logged 8.67 hours at Mike Ward Maserati. (ECF Nos. 47-5; 52-10, 154:14–155:14; 64-1.) Ms.



         1
           IHR, Inc. does business as Mike Ward Infiniti, and MAFHR, LLC does business as Mike Ward Maserati
of Denver and Mike Ward Alfa Romeo and Fiat South Denver. (ECF No. 47-2, ¶1.)
         2
           Mike Ward Maserati collectively refers to Mike Ward Maserati and Mike Ward Alfa Romeo and Fiat
South Denver. (ECF No. 47-2, ¶2.)
         3
           Mr. Thumel is now the General Sales Manager for the Mike Ward Maserati, Alfa Romeo, and Fiat
dealership. (ECF No. 47-8, ¶1.)

                                                          2
Horal was paid a net total of $252.82 for her time – her pro rata share of the $3,000 guaranteed

base pay premised on three days of work out of thirty-one. (ECF No. 64-1.) Ms. Horal did not

work between Friday, September 2, 2016 and September 5, 2016 (over Labor Day weekend),

because she was attending the Telluride Film Festival. (ECF Nos. 52, at 12; 52-10, 154:14–

155:14.)

       On September 7, 2016, the Colorado Department of Revenue issued Ms. Horal three

Temporary Salesperson Licenses for the following dealerships:

           •   Mike Ward Infiniti – Associated Dealer # 42911;

           •   Mike Ward Alfa Romeo and Fiat of South Denver – Associated Dealer # 43263;

               and

           •   Mike Ward Maserati of Denver – Associated Dealer # 43264.

(ECF No. 52-16.) These licenses gave Ms. Horal the ability to sell vehicles at any of the

dealerships.

       On September 22 and 23, 2016, Ms. Horal officially signed a Compensation Plan and a

Compensation Plan Addendum, the latter providing the provision regarding Ms. Horal’s

guaranteed income of $3,000 per month for the first three months of her employment if she

remained employed. (ECF Nos. 47-6; 47-7.) During her employment, Ms. Horal reported to Mr.

Thumel and Mark Todd. (ECF Nos. 47-2, ¶3; 47-4, 103:2–17, 105:1–15.) Ms. Horal was one of

six or seven Sales Consultants at Mike Ward Maserati. (Id.)

   C. October 7, 2016 Sales Team Meeting

       On Friday mornings, the entire sales staff of the IHR dealerships, including Sales

Managers and Consultants, were required to attend sales meetings. (ECF No. 52-3, 41:16–

42:11.) On October 7, 2016, Peter Kim, General Manager of Mike Ward Infiniti, organized a



                                                    3
Family Feud-style contest where the sales staff was asked to guess the most popular answers to a

variety of prompts. (ECF No. 47-2, ¶5.) The final prompt read as follows: “Name a reason that

your boss would give you a raise (other than working hard).” (ECF Nos. 47-2, ¶6; 47-9.) The

number one answer was either “dating your boss” or “sleeping with your boss.”4 (ECF Nos. 1,

¶13; 47-2, ¶7; 47-2, ¶6; 47-4, 125:16–127:7; 47-9; 52-3, 51:14–52:21.) This response made Ms.

Horal and Juliana Leach, the only two females on the sales team, uncomfortable. (ECF Nos. 47-

2, ¶7 47-10; 47-12, 69:5–11; 47-14; 47.)

    D. Ms. Horal and Ms. Leach’s Complaints

         On October 8, 2016, Ms. Leach approached her supervisor, Pat Corbitt, to express her

discomfort over the final answer in the presentation and that she was concerned that some

message was being communicated. (ECF No. 47-12, 12:2–10.) Mr. Corbitt assured Ms. Leach

there was nothing to read between the lines, and it was just a game. (Id.) He also asked whether

Ms. Leach wanted to speak to anyone else about her concerns, but she declined. (ECF Nos. 47-

12, 12:2–10; 52-3, 55:23–56:9, 57:20–22.) Mr. Corbitt’s reassurances relaxed Ms. Leach and she

was able to let it go and move on. (ECF No. 52-3, 55:23–56:9, 57:20–22.) Mr. Corbitt relayed

the gist of his conversation with Ms. Leach to Mr. Ward via email on October 12, 2016. (ECF

No. 47-14.)

         On Monday October 10, 2016, Ms. Horal spoke with Mike Ward and expressed her

discomfort over the final answer to Mr. Kim’s presentation. (ECF No. 47-2, ¶6.) Specifically,

Ms. Horal was concerned that Mr. Kim had made up the questions himself, and he had some sort

of intent. (ECF No. 47-10.) Mr. Ward told Ms. Horal he believed Mr. Kim had simply pulled the



         4
            The parties dispute whether the operative term was “sleeping with” or “dating”; however, it’s undisputed
that this is a distinction without a difference, and both actions are prohibited by IHR’s Company Dating Policy and
the Employee Handbook. (ECF Nos. 52-4; 52-5.)

                                                              4
questions from the internet, and Mr. Kim meant nothing by it. (Id.) Nonetheless, Mr. Ward

apologized and suggested that Ms. Horal speak with Mr. Kim when he returned from his

vacation. (Id.)

       Later that day, Mr. Ward followed-up with Ms. Horal via email, apologizing and

informing Ms. Horal that he had spoken with Mr. Kim on the phone and confirmed that Mr. Kim

had not created the questions for the sales team meeting, but he had pulled them from the internet

at random. (ECF No. 47-11.) Mr. Kim, through Mr. Ward, expressed his apologies if he had

made anyone uncomfortable and stated that it was not his intent. (Id.) Ms. Horal, Mr. Ward, and

Mr. Kim agreed to meet the following week. (Id.)

   E. Ms. Horal’s Sales Performance Compared to Ms. Leach’s

       By the end of September 2016, Ms. Horal had sold only one vehicle – a used 2014 BMW

48XI for $37,263.99 in cash. (ECF No. 64-5.) Considering her sales performance in September,

Mr. Thumel and Ms. Horal had several discussions on how to improve Ms. Horal’s sales and

how to comply with IHR’s sales protocols (e.g., making sure every customer was introduced to a

Manager before leaving the dealership). (ECF Nos. 47-8, ¶4; 64, ¶10.) Neither party identifies

when these discussions took place relative to the October 7, 2016 sales meeting, but Ms. Horal

admits she and Mr. Thumel spoke on more than one occasion about how to improve her sales

and compliance with established protocols. (See ECF No. 64, ¶10.)

       By the end of October 2016, Ms. Horal had sold two more vehicles – a 2017 Maserati

Ghibli S Q4 for $107,408.34 and a used 2016 Dodge Journey SXT for $18,355.09 – which

brought her total sales up to three vehicles between August 2016 and October 2016. (ECF No.

68-1.) According to Ms. Horal’s Employee CRM Activity, Ms. Horal had somewhere between

thirty-three and twenty-five leads on potential buyers. (ECF No. 47-17.) Ms. Horal’s sales



                                                    5
figures were below Mr. Thumel’s expectations. (ECF Nos. 47-8, ¶5; 47-4, 115:6–23.)

         By comparison, Ms. Leach, who was hired on September 8, 2016 without any prior

automotive sales experience, sold one car in September, ten in October, and five in November,

for a total of sixteen vehicles sold through three months:

         Table 1:Horal’s Sales Compared to Leach’s (Full Month)

Employee Name                                               Units Sold
                     August            September          October              November              Total
Jennifer Horal       0                 1                  2                    N/A                   3
Juliana Leach        N/A               1                  10                   5                     16

(ECF No. 47-12, 68:18–22.) It is historically IHR’s policy to review Sales Consultants’

performances in the first few months of their employment, and do not retain Sales Consultants

beyond three months after selling only three vehicles within that time. (See ECF No. 47-20, ¶¶3–

6.)

      F. October 17, 2016 Meeting

         Meanwhile, on October 17, 2016, a meeting was held between Ms. Horal, Mr. Kim, Laura

Sandberg,5 and Mr. Ward. (ECF No. 47-15.) During the meeting, Mr. Kim apologized directly to

Ms. Horal. (Id.) Mr. Kim asked Ms. Horal if she had any questions for him, but she told him she

did not. (Id.)

         When Mr. Ward arrived, he was brought up to speed on the discussions up to that point

and stated he had heard from other employees with whom Ms. Horal had discussed her feelings

about the October 7, 2016 meeting, including Ms. Leach. (Id.) Ms. Horal confirmed she had

discussed the incident with several coworkers, and Mr. Ward explained he didn’t believe it was

the best approach to be “gossiping about the event.” (Id.) Mr. Ward stated he was aware of Ms.



         5
          Ms. Sandberg is the Controller and Human Resource representative for IHR and was during the relevant
time period. (ECF No. 47-20.)

                                                           6
Leach’s discomfort and stated that the correct approach would be to “discuss any concerns with

her supervisor and if necessary, Mike [Ward], Peter [Kim] or Laura [Sandberg], but not with other

employees.” (Id.)

        After discussing some issues regarding personal gossip in the workplace, Mr. Ward

commented on Ms. Horal’s sales – one car since August 29, 2016. (ECF No. 47-15.) Mr. Ward

also mentioned that he had heard Ms. Horal allowed a customer to “walk” (i.e., leave the

dealership) on the Saturday before speaking with a manager. (Id.) According to the meeting notes,

Ms. Horal “acknowledged it and said that that was why she was recommending a new ‘early stage

customer form’ for handling new customers to get important information from them.” (Id.) Mr.

Ward reminded Ms. Horal to be respectful of the manager processes that were already in effect for

dealing with customers and that those processes needed to be followed. (Id.) Ms. Horal admitted

she should have been more persistent in the given instance and should have gotten a manager. (Id.)

   G. Ms. Horal’s New Compensation Plan and Termination

       IHR instituted a new Compensation Plan for all Sales Consultants, which Ms. Horal

signed on October 21, 2016. (ECF No. 47-2, ¶12.) The new plan was largely identical to the

previous Compensation plan Ms. Horal signed in September, apart from the addition of a sales

volume minimum measured over the course of three months after the conclusion of the first three

months of employment. (ECF No. 47-16, at 1.) It is undisputed that failure to meet the sales

volume minimum was the not the basis for Ms. Horal’s termination as it did not apply to her.

(ECF No. 47-16, at 1; 64-3, ¶14.)

       Toward the end of October 2016, though the record does not make clear exactly when,

Mr. Thumel reviewed Ms. Horal’s CRM Activity printout, which measured referrals, sales

numbers, appointments, vehicles that were shown, and how many “BeBacks” for a Sales



                                                    7
Consultant. (ECF No. 47-17.) Ms. Horal’s CRM Activity numbers, namely, the number of

vehicles sold were well below Mr. Thumel’s expectations. (ECF No. 47-8, ¶5.)

       It is unclear when Mr. Thumel made the final decision to terminate Ms. Horal, but after

advising Mr. Ward, Mr. Thumel and Ms. Sandberg prepared the Termination Report, dated

November 1, 2016. (ECF No. ECF No. 47-8, ¶¶16–18, 20, 22–23.) The Termination Report

provided the following reasons for Ms. Horal’s termination: “Jennifer[’s] sale[s] performance

was unsatisfactory. She often let customers leave [without] a [turn over] to a manager.” (ECF

No. 47-18.) Mr. Thumel, Ms. Sandberg, and Ms. Horal met in the morning of November 1, 2016

and Ms. Horal was terminated. (ECF Nos. 47-8, ¶21; 47-19.)

       Ms. Horal’s action followed, raising one claim for relief based on her termination

allegedly in retaliation for having complained of sexual harassment premised on the final answer

to the Family Feud-style contest during the October 7, 2016 sales meeting. IHR contends it is

entitled to summary judgment in its favor on this claim.

 II.   STANDARD OF REVIEW

       Summary judgment is appropriate only if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem Coal Co., Inc., 41 F.3d 567, 569–

70 (10th Cir. 1994). Whether there is a genuine dispute as to a material fact depends upon

whether the evidence presents a sufficient disagreement to require submission to a jury or is so

one-sided that one party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251–52 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000);

Carey v. United States Postal Serv., 812 F.2d 621, 623 (10th Cir. 1987). Once the moving party

meets its initial burden of demonstrating an absence of a genuine dispute of material fact, the



                                                     8
burden then shifts to the nonmoving party to demonstrate the existence of a genuine dispute of

material fact to be resolved at trial. See 1-800-Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229,

1242 (10th Cir. 2013) (citation omitted). “The mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Scott v. Harris, 550

U.S. 372, 380 (2007) (citation omitted); Stone, 210 F.3d at 1136 (only disputes over facts that

might affect the outcome of the suit under the governing law will preclude the entry of summary

judgment). The Court considers the facts in the light most favorable to Plaintiff, as the non-

movant, “unless contradicted by the record.” DePaula v. Easter Seals El Mirador, 859 F.3d 957,

961 (10th Cir. 2017) (citing Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015)).

III.    ANALYSIS

        Ms. Horal alleges IHR terminated6 her in retaliation twenty-two days after she

complained on October 10, 2016 about the number one answer to the final question in the Family

Feud-style contest. Ms. Horal brings this lawsuit under Title VII of the Civil Rights Act of 1964

(42 U.S.C. § 2000e et seq.).

        To survive summary judgment on a claim of retaliation plaintiff must present either direct

evidence of retaliation or indirect evidence that satisfies the burden-shifting framework under

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Bekkem v. Wilkie, 915 F.3d 1258,

1267 (10th Cir. 2019) (citing Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012));

Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 998 (10th Cir. 2011). The parties agree there

is no direct evidence of retaliatory animus, therefore, the Court must apply the McDonnell


        6
           Ms. Horal alleges other adverse actions in her Complaint, such as requiring Ms. Horal to execute a new
Compensation Plan within several months of employment, which contained a minimum volume sales requirement.
However, the parties agree this new rolling minimum performance requirement did not apply to Ms. Horal. Thus,
the Court finds the only adverse action at issue is Ms. Horal’s discharge on November 1, 2016.

                                                             9
Douglas burden-shifting.

       Under the indirect evidence three-step framework, a plaintiff must first establish a prima

facie case. If the plaintiff does so, the burden of production (not persuasion) then shifts to the

defendant employer “to offer a legitimate nondiscriminatory reason for its employment

decision.” Wilkie, 915 F.3d at 1267 (quotation marks and citation omitted); Fassbender, 890 F.3d

at 884 (burden of production). This is an “exceedingly light burden.” Wilkie, 915 F.3d at 1268

(citing Montes v. Vail Clinic, Inc., 497 F.3d 1160, 1173 (10th Cir. 2007)) (internal citations

marks omitted).

       “If the employer [meets its burden], the burden then reverts to the plaintiff to show that

there is a genuine dispute of material fact as to whether the employer’s proffered reason for the

challenged action is pretextual—i.e., unworthy of belief.” Wilkie, 915 F.3d at 1268 (quotation

marks and citation omitted). To meet this third stage burden, a plaintiff must show pretext: that

the employer’s proffered reasons “were so incoherent, weak, inconsistent, or contradictory that a

rational factfinder could conclude the reasons were unworthy of belief.” Wilkie, 915 F.3d at 1268

(citing Young v. Dillon Cos., 468 F.3d 1243, 1250 (10th Cir. 2006)) (internal citation marks

omitted). A plaintiff’s “[m]ere conjecture that the employer’s explanation is a pretext for

intentional discrimination is an insufficient basis for denial of summary judgment.” Wilkie, 915

F.3d at 1268 (citing Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)) (internal

quotation marks omitted). In determining whether a plaintiff’s burden has been met, the court

“consider[s] the evidence of pretext in its totality,” Fassbender, 890 F.3d at 884, and as they

appeared to the decision-maker, Bennett, 792 F.3d at 1268.

   A. IHR Concedes Ms. Horal Can Demonstrate a Prima Facie Case

       For the purposes of this Motion, IHR concedes (1) Ms. Horal engaged in protected



                                                      10
opposition to discrimination in relation to the Family Feud-style sales meeting presentation, (2)

her termination constituted an adverse employment action for the purposes of her retaliation

claim, and (3) that there is a causal connection between the protected activity and the adverse

employment action based, at least in part, on the temporal proximity between complaint and

termination. (ECF No. 47, at 9 (citing Burrus v. United Tel. Co. of Kansas, 683 F.2d 339, 343

(10th Cir. 1982)).)

   B. IHR Articulated a Legitimate, Nondiscriminatory Justification for Terminating Ms.
      Horal

       To sustain its burden under the McDonnell Douglas framework, IHR must show a

legitimate non-discriminatory rationale for its adverse employment action. Jaramillo v. Colorado

Judicial Dept., 427 F.3d 1303, 1307 (10th Cir. 2005) (citing Tex. Dept. of Community Affairs v.

Burdine, 450 U.S. 248, 254 (1981)). IHR asserts its legitimate reason for Ms. Horal’s termination

was she failed to sell more than three vehicles between September 2016 and November 2016,

which when compared to her less-experienced colleagues was not up to her supervisor’s

expectations in light of her five years of experience. (ECF Nos. 47, at 10; 65, at 4–10.) See also

Pinkerton v. Colorado Dept. of Transp., 563 F.3d 1052, 1065 (10th Cir. 2009) (citing Metzler v.

Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1172 (10th Cir. 2006) (stating poor job

performance is a legitimate, nonretaliatory reason for termination)). Ms. Horal assumes, for the

purpose of this Motion, that IHR has satisfied its burden of production and has articulated a

legitimate, nondiscriminatory reason for terminating Ms. Horal – poor sales performance.

   C. Ms. Horal Failed to Raise a Genuine Issues of Material Fact Regarding Whether
      IHR’s Proffered Non-Discriminatory Reason is “Unworthy of Belief”

       The Court next considers whether Ms. Horal has raised a genuine issue of material fact

regarding whether IHR’s proffered reasons for terminating Ms. Horal are “unworthy of belief.”



                                                    11
See Hiatt v. Colorado Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017). The Court finds no

rational factfinder could find IHR’s reason for terminating Ms. Horal isn’t worthy of credence

because Ms. Horal was treated consistently when compared to similarly situated colleagues and

consistent with IHR’s historic practices regarding Sales Consultants.

       “A plaintiff may show pretext by demonstrating such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence and

hence infer that the employer did not act for the asserted non-discriminatory reasons.” Zisumbo

v. Ogden Regional Medical Center, 801 F.3d 1185, 1200 (10th Cir. 2015) (citing Anderson v.

Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999)) (internal quotation marks omitted).

Mere conjecture, however, is insufficient to show pretext as a matter of law. Zisumbo, 801 F.3d

at 1200. The focus of a Title VII pretext analysis is on the decision-maker’s motivation.

Zisumbo, 801 F.3d at 1200 (citing Turner v. Pub. Serv. Co. of Colo., 563 F.3d 1136, 1144 (10th

Cir. 2009)).

       Ms. Horal argues IHR’s underperformance rationale is pretext for three main reasons.

First, the temporal proximity between her complaint on October 10, 2016 and her termination on

November 1, 2016 (twenty-two days) is evidence of pretext. Second, Ms. Horal argues she was

treated inconsistently, with respect to sales volume expectations, during her three-month training

period when compared to other colleagues. Third, Ms. Horal argues IHR sabotaged her efforts to

sell vehicles, which accounted for her low sales.

           1. Temporal Proximity of Ms. Horal’s Complaint to Her Termination

       Unlike evaluating Ms. Horal’s prima facie case, temporal proximity alone is insufficient

to establish, or raise a genuine issue of material fact concerning, pretext, but it “may support a



                                                     12
funding of pretext [. . .] in combination with other evidence of pretext.” DePaula v. Easter Seals

El Mirador, 859 F.3d 957, 976 (10th Cir. 2017) (citing Lobato v. N.M. Env’t Dep’t, 733 F.3d

1283, 1293 (10th Cir. 2013)). The remaining evidence will be considered in combination with

the following analysis given Ms. Horal’s initial complaint was on October 10, 2016 and she was

ultimately terminated twenty-two days later.

           2. IHR Did Not Treat Ms. Horal Inconsistently During the First Three Months of
              Employment

       Ms. Horal argues IHR’s expectations during her training period were inconsistent with

IHR’s expectations regarding other Sales Consultants because Sales Consultants are required to

undergo product and systems training that impedes their ability to sell vehicles during the first

few months of employment. Ms. Horal’s argument, however, is not supported by the evidence.

       To address IHR’s argument that Ms. Horal’s sales performance was below par as

compared to her other colleagues, the Court must first resolve when to start the clock – the Court

must define Ms. Horal’s month of hire, first full month, and second full month.

       Ms. Horal applied for employment with IHR on August 11, 2016. Ms. Horal’s timecard

reflects she worked for 8.67 hours over three days in August (29–31). She was paid her pro-rated

share of $3,000 – $252.82 net. Despite being paid for her time in August, Ms. Horal could not

have sold cars because she had not yet received her Temporary Salesperson Licenses until

September 7, 2016. (See ECF No. 52-16.)

       The dispute regarding which month should constitute Ms. Horal’s first full month of

employment arises from Mr. Horal conflating “employment” with ability to “sell vehicles.” More

precisely, Ms. Horal did not sell vehicles prior to September 7, 2016 because she did not yet

have her sales licenses. (See ECF No. 52-16.) She also argues she could not have started working

because she attended the Telluride Film Festival between September 2 and September 5, 2016.


                                                    13
Much of Ms. Horal argument is premised on the incorrect assumption that the comparisons

between her and other Sales Consultants should therefore be based on whether Sales Consultants

with similar numbers after their first full month of employment were similarly treated. This

comparison is inaccurate as it is apparent that one does not get paid for time worked if they are

not yet employed.

         Whether Ms. Horal decided to take time off early in her employment, however, is of no

consequence with respect to her official date of hire and it did not affect her sales expectations.

For example, had Ms. Horal taken a week off in the middle of October 2016, would that month

not still count as a full month? Seemingly, a full month of employment for Employee A is not

comparable to Employee B’s full month if Employee B goes on vacation and makes a conscious

decision to forego the opportunity to be at work those days. It follows, according to Ms. Horal’s

argument, that had she taken even a single day off during any month, she would be able to avoid

all comparison between her numbers and other Sales Consultants’ numbers because she would

not have worked a single full month. No rational juror could find that Ms. Horal would be on

IHR’s payroll in August 2016 and somehow not employed by IHR until September 2016. The

Court has concluded because Ms. Horal was paid for her time spent at the dealership in August

2016 the undisputed material facts demonstrate Ms. Horal Ms. Horal’s month of employment

was August 2016, her first full month was September 2016, and her second full month was

October 2016.

         That said, Ms. Horal sold three vehicles between her month of hire and the end of her

second full month, despite receiving at least twenty-five leads.7 Comparatively, three Sales



         7
           Ms. Horal disputes whether she received thirty-three, in part, because she did not handle internet leads.
(ECF No. 52-1, ¶26.) Internet leads accounted for eight out of the alleged thirty-three. (ECF No. 47-17.) Ms. Horal
does not dispute the accuracy of the remaining figures. Therefore, construing the facts in a light most favorable to Ms.

                                                               14
Consultants, (1) hired around the same time or after Ms. Horal and (2) with no prior automotive

sales experience, outperformed Ms. Horal within the same period of time. This includes Ms.

Leach on whom Ms. Horal had a head start:

        Table 2: Sales Comparison (August 2016 – October 2016)

     Employee Name                                           Units Sold
                                   August 2016         September 2016        October 2016       Total
     Jennifer Horal*               0                   1                     2                  3
     Tyler Kalil                   2                   2                     2                  6
     Matthew Rice                  2.5                 3.5                   4                  10
     Juliana Leach                 N/A                 1                     10                 11

(ECF Nos. 47-8, ¶¶8–9; 47-12, 68:18–22.) Importantly, both Mr. Kalil and Mr. Rice worked with

Ms. Horal at Mike Ward Maserati. (ECF No. 47-8, ¶7.)

        Additionally, Ms. Leach – who complained to her supervisor for the same reasons as Ms.

Horal – was hired on September 8, 2016. Even if the Court were to find Ms. Horal began

“working” on September 7, 2016, Ms. Leach was hired after Ms. Horal and sold about four times

as many vehicles as Ms. Horal within the same period. Not shown in Table 2 is the fact that at

the end of Ms. Leach’s second full month of employment, Ms. Leach sold sixteen cars – more

than five times as many as Ms. Horal within a comparable period. See supra Table 1.

        Ms. Horal attempts to distinguish her sales from Ms. Leach’s because Ms. Leach: (1) was

at the Infiniti dealership as opposed to the Maserati dealership; and (2) had more sales

experience. Neither of these arguments sufficiently differentiate the two Sales Consultants.8

        First, Ms. Horal argues her sales numbers are distinguishable because Ms. Leach worked

at Mike Ward Infiniti whereas Ms. Horal worked at Mike Ward Maserati and selling Maseratis is




Horal, the Court will consider the Motion in light of the uncontested number of leads compared to the number of
actualized sales - twenty-five leads, setting five appointments (20%), showing four (16%), and selling three (12%).
         8
           Ms. Horal also argues the difference between her and Ms. Leach is that Ms. Horal “made waves” and Ms.
Leach did not. However, this does not serve to distinguish the volume of sales from either Sales Consultant.

                                                            15
more difficult than selling Infinitis. This argument, while technically correct, has no

distinguishing effect here, because Ms. Horal, like Ms. Leach, was able to sell vehicles at any

Mike Ward-affiliated dealership. For example, Ms. Horal did not sell three Maseratis – she sold

one new Maserati, a used BMW, and a used Dodge. By comparison, Ms. Leach also sold one

Maserati, and an additional ten vehicles. Therefore, Ms. Horal’s argument that her sales numbers

would logically be lower than Ms. Leach’s simply due to the product being sold is unpersuasive.

       Ms. Horal further argues Ms. Leach’s sales numbers are not subject to comparison,

because Ms. Leach has more sales experience. Specifically, although Ms. Leach was hired

without any automotive sales experience, she received a Bachelor of Arts in International

Business from Florida Metropolitan University and had seven years selling advertising space on

billboards in soccer stadiums for InterForever Sports, CCN. (ECF Nos. 47-12, 12: 2–10; 47-13;

52-3, 8:10–9:16, 12:2–17, 30:5–12; 64-4, 73:11–75:4.) While there are no doubt certain qualities

that may translate between markets, selling vehicles requires different, in this case new, product

knowledge. Ms. Horal essentially argues two contradictory points: (1) Ms. Leach’s prior sales

experience assisted her in transitioning to automotive sales; but (2) Ms. Horal’s prior automotive

sales experience could not have helped her to sell more vehicles. This line of argument is also

unpersuasive. Therefore, the Court finds Ms. Horal and Ms. Leach’s sales volumes are

comparable.

       If the above comparison were not enough, IHR provided extensive uncontested historic

Sales Consultant information regarding thirteen Sales Consultants – from 2014 through 2018 – to

substantiate its argument that Sales Consultants with the same or similar performance as Ms.

Horal had either been terminated or voluntarily left. (ECF No. 65-2, 65-3.) According to these

undisputed figures, five out of thirteen Sales Consultants sold one vehicle or less in their first full



                                                      16
      month of employment, and out of those five, only two sold less than three vehicles their second

      full month:

          •   Ms. Horal - 2.0, who was terminated after her second full month; and

          •   Mr. Hudgins - 0.0, who was terminated prior to his second full month.

      (ECF No. 65-2, ¶12.) Additionally, there were two other Sales Consultants whose time with IHR

      was also cut short:

              Table 3: Hildestad and Vitale

Employee Name           Date of Hire   Term Date                        Units Sold
                                                    Month of Hire 1 Full Month 2nd Full Month
                                                                       st
                                                                                                          Total
Loren C. Hildestad      10/11/2016     12/8/2016    0             3              0                        3
Christopher M. Vitale   5/20/2015      6/30/2015    0             1.5            N/A                      1.5

      Mr. Hildestad voluntarily terminated his employment less than two months after he was hired.

      (ECF No. 65-2, ¶7.) And Mr. Vitale was terminated on June 30, 2015. (ECF No. 65-2, ¶13.)

              Most importantly, there were five Sales Consultants in the last four years who sold three

      total vehicles or less after their second full month of employment:

              Table 4: Sales Volume Less Than Three Units after Two Full Months

Employee Name           Date of Hire   Term Date                        Units Sold
                                                    Month of Hire 1 Full Month 2nd Full Month
                                                                       st
                                                                                                          Total
David Glenn             1/28/2015      4/6/2015     0             0              3                        3
Christopher M. Vitale   5/20/2015      6/30/2015    0             1.5            N/A                      1.5
Jennifer Horal*         8/29/2016      11/1/2016    0             1              2                        3
Loren C. Hildestad      10/11/2016     12/8/2016    0             3              0                        3
Samuel Hudgins          6/1/2018       7/17/2018    0.5           0              N/A                      0.5

              Mr. Glenn voluntarily terminated his employment just over two months after he was

      hired, Mr. Vitale was terminated after his first full month, Ms. Horal was terminated just over

      two months after she was hired, Mr. Hildestad voluntarily terminated his employment less than

      two month after he was hired, and Mr. Hudgins was terminated before his second full month.

      (See ECF No. 65-3.)

                                                          17
       In addition to these objective measures, Mr. Thumel stated he did not believe Ms. Horal

“was making any effort to sell vehicles or that she was engaged in the process.” (ECF No. 47-8,

¶12.) Ms. Horal argues the Court should not incorporate Mr. Thumel’s subjective criticisms into

IHR’s reason for her termination. However, the cases on which Ms. Horal relies are examples of

situations in which ranking systems were wholly subjective. See Garrett v. Hewlett-Packard Co.,

305 F.3d 1210, 1218 (10th Cir. 2002) (defendant admitted the ranking and evaluation system

was wholly subjective); Martin v. AT&T Corp., 331 F. Supp. 2d 1274, 1297 (D. Colo. 2004)

(comments regarding plaintiff’s work in each category did not differ in substance from previous

year, but numerical rating was far worse). This case, however, involves a mix of both objective

and subjective evaluation. See Sasser v. Salt Lake City Corp., 772 Fed. Appx. 651, 669 (10th Cir.

2019) (citing Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1120 (10th Cir. 2007)) (“existence

of subjective criteria alone is not considered evidence of pretext,” because some subjectivity is to

be expected in certain situations); see also Conroy v. Vilsack, 707 F.3d 1163, 1177 (10th Cir.

2013). Therefore, the Court does not view Mr. Thumel subjective criticisms with the suspicion

Ms. Horal argues is warranted. Even if the Court were to disregard Mr. Thumel’s subjective

criticisms, it is still left with the objective sales figures through Ms. Horal’s second full month of

employment.

       Ms. Horal also argues she was inconsistently treated because IHR provided her a

guaranteed minimum salary through her first three months of employment, which indicated IHR

was aware Sales Consultants would not be expected to sell many vehicles within that period. Ms.

Horal, however, mischaracterizes the three-month period in which she was guaranteed a

minimum salary of $3,000 as a “grace period.” The documents, however, clearly do not provide

guaranteed employment – it provides a guaranteed minimum salary “while employed and



                                                      18
performing up to standards.” (ECF No. 47-7.) Based on IHR’s historic data, discussed in detail

above, it is clear Sales Consultants with IHR dealerships sold cars within the first few months of

employment despite simultaneous training. (ECF Nos. 47-8, ¶¶7–9; 64-2, ¶¶3–13; 64-3.) While it

is reasonable to conclude that IHR anticipates a lower volume of sales in the early months of

employment, “lower volume” does not mean little or de minimis. See supra Tables 2–4 and

accompanying text. No rational factfinder could conclude that IHR would absolve Ms. Horal of

all expectations to sell vehicles during her early months of employment.

       The remainder of Ms. Horal’s arguments regarding inconsistent treatment simply ignore

the fact that other Sales Consultants in similar situations sold more vehicles. Ms. Horal argues

she was training and couldn’t sell many vehicles. This argument, however, ignores the fact that

other comparable Sales Consultants who brought even less automotive sales experience went

through training as well and still managed to sell more vehicles. See supra Table 2. Specifically,

both Mr. Kalil and Mr. Rice sold double and triple the number of vehicles, respectively, despite

being hired around relatively the same time at the same dealership. Notably, neither had any

previous automotive sales experience. Ms. Horal argues Mr. Kalil sold only one more vehicle

than Ms. Horal in a two-month period (August 2016 through September 2016), but she neglects

to mention Mr. Kalil sold six vehicles at the end of his second full month of employment –

double the amount Ms. Horal ended up selling. (ECF No. 64-3.) Ms. Horal fails to explain how

she was incapable of both training and selling vehicles where other Sales Consultants were able

to show substantial improvement even in their second full month of employment. (See ECF No.

65-3.) Consequently, she cannot logically argue her situation was markedly different from either

Mr. Kalil’s or Mr. Rice’s, she simply did not meet the objective standards required within the

first three months of employment with IHR, and she was terminated accordingly.



                                                    19
         Furthermore, Ms. Horal argues she faced unique difficulties, such as, the Maserati

dealership itself posed unique difficulties because it was a new building,9 Maserati’s being

harder to sell, and funneling10 takes time. According to Ms. Horal, the Mike Ward Maserati

dealership was brand new, which created unique challenges. (ECF No. 52-1, ¶13.) Mike Ward

began selling Maseratis in June 2015 and moved out of a temporary showroom into a permanent

building in August 2016. (ECF No. 64-2, ¶25.) Additionally, Mr. Kalil and Mr. Rice were faced

with the same difficulties and managed to sell more vehicles. In short, all three Sales Consultants

faced the same difficulties, but Ms. Horal simply failed to sell more than three vehicles

compared to her colleagues.

         Given the above figures, and comparing Ms. Horal’s sales figures with other Sales

Consultants, the Court finds no rational factfinder could conclude Ms. Horal was treated

inconsistently with IHR’s policies when compared to other Sales Consultants.

             3. Alleged Sabotage Is Not a Material Dispute

         Finally, Ms. Horal attributes her admittedly low sales volume to the fact that she was

sabotaged when: (1) she stopped receiving referrals from managers after October 10, 2016; (2)

her work phone line stopped working and remained inoperative for a week; and (3) her

colleagues looked at her disapprovingly.

         There remains a dispute whether Ms. Horal’s managers stopped providing her referrals

         9
            In Ms. Horal’s Opposing Party’s Additional Undisputed Material Facts (“AUMF”), paragraph 7 states as
follows: “IHR’s Maserati store presented particular challenges during the time Ms. Horal began working. Because the
Maserati dealership was brand new, it did not have an established customer base for the vehicles Ms. Horal was
selling.” (Emphasis added.) Ms. Horal then cites to ECF No. 52-1, ¶13. Paragraph 13 of Ms. Horal’s affidavit states:
“It also didn’t help that at the time I began working at IHR, the Maserati dealership was brand new and had just opened
its doors. They were still moving boxes and everything was in disarray. I did not even have my own computer at first,
so I had to find another computer to even log in to clock in.” Notably, this paragraph of Ms. Horal’s affidavit lacks
any mention of Mike Ward Maserati’s customer base. To the extent a dispute could been inferred from the position
taken in paragraph 7 of the AUMF regarding Mike Ward Maserati’s lack of customer base due to its move into a
permanent facility, it is manufactured and a mischaracterization of the statements in Ms. Horal’s affidavit.
          10
             An amorphous piece of jargon associated with the process of separating all potential buyers from the
final buyers.

                                                              20
after she complained to Mike Ward on October 10, 2016. However, viewing the facts in the light

most favorable to Ms. Horal, IHR does not dispute that Ms. Horal may have had potential buyers

in her funnel for November 2016, although it does not contend to have knowledge related to Ms.

Horal’s funnel. Ms. Horal attested, however, that she was successful in obtaining her own leads

for November 2016. (ECF No. 52-35, ¶35.) Unfortunately, these two circumstances appear

inapposite. On one hand, Ms. Horal argues she was sabotaged and didn’t receive referrals after a

certain period, which impeded her ability to sell vehicles. On the other hand, Ms. Horal was able,

assuming she didn’t receive manager referrals after October 10, 2016, to put customers in her

funnel for future sales. (ECF No. 52-1, ¶¶9–10.) Therefore, by Ms. Horal’s own admission, she

did not necessarily rely on manager referrals as she argues. Therefore, under these specific facts,

this dispute is immaterial because Ms. Horal could have, and admittedly did, track down her own

customers indicating that she could have does so regardless of whether her managers provided

her referrals.

        Furthermore, Ms. Horal insinuates IHR had something to do with her inoperative phone

line. However, she provides no plausible connection between any action taken by IHR and the

phone line going, and staying dead, for a week. Additionally, this does not make logical sense

given the dealership at-large, including the Sales Managers for each dealership, benefits from as

many sales as possible, and it does not follow that it would handicap itself simply to injure the

sales of a single Sales Consultant without the ability to recoup the inevitable lost sales. Simply

put, Ms. Horal offers no evidence that IHR played a part in her inoperative phone line and

merely offers conjecture and speculation as to its cause.

        Finally, Ms. Horal provides no evidence to show there was any connection between a

singular look of disapproval from an unnamed colleague and Mr. Thumel’s decision to ultimate



                                                     21
terminate Ms. Horal for failing to sell vehicles. Simply put, Mr. Horal offers no evidence that

would allow a reasonable juror to conclude (1) that the disapproving look had any connection to

her October 10, 2016 complaint, and (2) that the reaction of a single colleague suggests IHR’s

pretext in her termination when it is not clear one way or the other whether this colleague had

any input regarding Ms. Horal’s termination.

         Consequently, Ms. Horal has failed to demonstrate a genuine issue of material fact

concerning whether IHR’s proffered reason for her termination was pretextual. On this record,

no rational factfinder could conclude that IHR’s proffered reason is “unworthy of belief.” See

Hiatt, 858 F.3d at 1316.

    D. IHR’s Policies

         It is readily apparent that Ms. Horal disagrees with IHR’s policies. Specifically, when

addressing why her sales volume was low at the end of October, Ms. Horal argues that “this

proves the point that new sales consultants should not be, and absent some illegitimate reason are

not, judged based on their sales the first month or two, as they will not typically sell a substantial

number of motor vehicles immediately.” (ECF No. 52, at 13.) Ms. Horal further argues that IHR

should allow for the consideration of a third full month of employment before making the

determination to part ways with a Sales Consultant. In support of her position, Ms. Horal states

she had about a dozen potential buyers in her funnel,11 which would have matured into sales in

November had she been able to continue working.

         However, the Court does not find this to be a material dispute, because IHR’s concern is

with units actually sold within the first three months of employment. It is IHR’s prerogative to


         11
            Ms. Horal routinely states she had about a dozen potential purchasers in her funnel for November 2016;
however, potential sales and actualized sales are not the same. The fact is that between August 29, 2016 and November
1, 2016, Ms. Horal had only sold three vehicles from at least twenty-five leads.


                                                             22
judge its Sales Consultants accordingly, and the Court will not second-guess IHR’s legitimate

business judgment. See Jones v. Barnhart, 349 F.3d 1260, 1267 (10th Cir. 2003) (citing Simms v.

Oklahoma ex rel. Dep’t of Mental Health & Substance Abuse Srvs., 165 F.3d 1321, 1329 (10th

Cir. 1981), abrogated in part on other grounds as recognized in Eisenhower v. Weber Cty., 744

F.3d 1220, 1227 (10th Cir. 2014) (the court should not act “as a super personnel department that

second guesses employers’ business judgments.”)).

IV.    CONCLUSION

       Based on the foregoing, it is ORDERED

       (1)     That Defendant IHR, Inc. d/b/a Mike Ward Maserati’s Motion for Summary

Judgement (ECF No. 47) is GRANTED;

       (2)     That Defendant is awarded costs and shall within 14 days of the date of this Order

file a bill of costs, in accordance with the procedures under Fed. R. Civ. P. 54(d)(1) and

D.C.COLO.LCivR 54.1, which shall be taxed by the Clerk of the Court; and

       (3)     That the Clerk shall enter JUDGMENT in favor of Defendant and against Plaintiff

and close this case.

       DATED this 6th day of February, 2020.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                    23
